                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-327-MOC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                         ORDER
                                          )
JERRY MIKEL HOLLOMAN,                     )
                                          )
                  Defendant.              )
__________________________________________)

          THIS MATTER IS BEFORE THE COURT on the “Motion To File Defendant’s

Memorandum Regarding Sentencing Under Seal” (Document No. 25) filed August 27, 2019. In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as Defendant’s Memorandum

Regarding Sentencing contains sensitive and private information that is inappropriate for public

access.    Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Motion To File Defendant’s Memorandum

Regarding Sentencing Under Seal” (Document No. 25) is GRANTED, and Defendant’s

Memorandum Regarding Sentencing (Document No. 24) is sealed until further Order of this Court.


                                      Signed: August 28, 2019
